                  Case 2:18-bk-57492                Doc 11          Filed 01/09/19 Entered 01/09/19 13:03:49                              Desc
                                                                                                                                           Page No:        1
                                                                         FORM
                                                                          Page 11of 1
                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                 ASSET CASES
Case No.:                    18-57492                                                          Trustee Name:                              Brent A. Stubbins
Case Name:                   FARRISTER, ANTHONY C AND FARRISTER, MELISSA A                     Date Filed (f) or Converted (c):           11/28/2018 (f)
For the Period Ending:       1/9/2019                                                          §341(a) Meeting Date:                      01/08/2019
                                                                                               Claims Bar Date:

                         1                             2                      3                         4                         5                        6

                 Asset Description                   Petition/        Estimated Net Value            Property               Sales/Funds             Asset Fully
                  (Scheduled and                   Unscheduled       (Value Determined by            Abandoned             Received by the       Administered (FA) /
             Unscheduled (u) Property)                Value                 Trustee,           OA =§ 554(a) abandon.           Estate              Gross Value of
                                                                    Less Liens, Exemptions,                                                       Remaining Assets
                                                                       and Other Costs)

 Ref. #
1       2016 Ram 1500 Mileage:                       $25,000.00                        $0.00                                            $0.00                        FA
        51,000
2       2013 Ford Focus Mileage:                      $4,500.00                        $0.00                                            $0.00                        FA
        130,000
3       Miscellaneous furniture,                      $6,000.00                        $0.00                                            $0.00                        FA
        household goods and appliances
4       Miscellaneous televisions and                 $1,800.00                        $0.00                                            $0.00                        FA
        other electronics
5       Trampoline                                      $300.00                        $0.00                                            $0.00                        FA
6       Go Kart                                         $500.00                        $0.00                                            $0.00                        FA
7       Ruger .45 semiauto Pistol,                      $400.00                        $0.00                                            $0.00                        FA
        Ruger .38 semiouto pistol
8       Miscellaneous clothing                        $2,000.00                        $0.00                                            $0.00                        FA
9       Engagement ring, anniversary                  $1,400.00                        $0.00                                            $0.00                        FA
        bankd and costume jewelry
10      Checking Huntington National                    $500.00                        $0.00                                            $0.00                        FA
        Bank
11      Flexible Spending Account                       $108.21                        $0.00                                            $0.00                        FA
        Business Plans
12      Savings Huntington National                        $16.00                      $0.00                                            $0.00                        FA
        Bank
13      401(k) EnLink Midstream                       $1,926.32                        $0.00                                            $0.00                        FA
        Operating, LP 401(k) Trust
14      Wages garnished by Trinity                    $1,250.00                        $0.00                                            $0.00                  $1,250.00
       Health System in 90 days
       before petition filed
Asset Notes:    Investigating this preference


TOTALS (Excluding unknown value)                                                                                                      Gross Value of Remaining Assets
                                                     $45,700.53                        $0.00                                            $0.00              $1,250.00




 Initial Projected Date Of Final Report (TFR):        11/29/2019                                                 /s/ BRENT A. STUBBINS
 Current Projected Date Of Final Report (TFR):                                                                   BRENT A. STUBBINS
